                      Case 20-11572-LSS   Doc 3   Filed 06/16/20   Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                              )
             In re:                           )      Chapter 11
                                              )
             GSP PROPERTIES, LLC              )      Case No. 20-11569 (LSS)
                                              )
                     Debtor.                  )      Tax I.D. No. XX-XXXXXXX
                                              )
                                              )
             In re:                           )      Chapter 11
                                              )
             PYXUS INTERNATIONAL, INC.        )      Case No. 20-11570 (LSS)
                                              )
                     Debtor.                  )      Tax I.D. No. XX-XXXXXXX
                                              )
                                              )
             In re:                           )      Chapter 11
                                              )
             ALLIANCE ONE INTERNATIONAL, LLC )       Case No. 20-11571 (LSS)
                                              )
                     Debtor.                  )      Tax I.D. No. XX-XXXXXXX
                                              )
                                              )
             In re:                           )      Chapter 11
                                              )
             ALLIANCE ONE NORTH AMERICA, LLC )       Case No. 20-11572 (LSS)
                                              )
                     Debtor.                  )      Tax I.D. No. XX-XXXXXXX
                                              )
                                              )
             In re:                           )      Chapter 11
                                              )
             ALLIANCE ONE SPECIALTY PRODUCTS, )      Case No. 20-11573 (LSS)
             LLC                              )
                                              )      Tax I.D. No. XX-XXXXXXX
                     Debtor.                  )
                                              )




26645970.2
                              Case 20-11572-LSS             Doc 3        Filed 06/16/20       Page 2 of 4




                   ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES


                             Upon consideration of the motion (the “Motion”)1 for entry of an order (this

         “Order”) directing the Debtors’ Chapter 11 Cases to be jointly administered for procedural

         purposes only and granting certain related relief, all as more fully set forth in the Motion; and due

         and sufficient notice of the Motion having been provided under the particular circumstances, and

         it appearing that no other or further notice need be provided; and the Court having jurisdiction to

         consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware dated as of February 29, 2012; and consideration of the Motion and the relief

         requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having

         authority to enter a final order consistent with Article III of the United States Constitution; and

         venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and a hearing having

         been held to consider the relief requested in the Motion (the “Hearing”); and upon the First Day

         Declaration and the record of the Hearing and all the proceedings before the Court; and the Court

         having found such relief to be in the best interests of the Debtors, their estates and creditors and

         any parties in interest; and the legal and factual bases set forth in the Motion and at the Hearing

         having established just cause for the relief granted herein; and after due deliberation thereon and

         sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                             1.       The Motion is granted as set forth herein.




         1
             Capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Motion.
26645970.2

                                                                     2
                           Case 20-11572-LSS        Doc 3       Filed 06/16/20     Page 3 of 4




                          2.     Each of the above-captioned Chapter 11 Cases of the Debtors are

         consolidated for procedural purposes only and shall be jointly administered by the Court under

         Case No. 20-11570 (LSS).

                          3.     Nothing contained in the Motion or this Order is to be deemed or construed

         as directing or otherwise effecting a substantive consolidation of these Chapter 11 Cases.

                          4.     The caption of the jointly administered cases shall read as follows:

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                 §
             In re:                                              §    Chapter 11
                                                                 §
             PYXUS INTERNATIONAL, INC., et al.,                  §
                                                                 §    Case No. 20-11570 (LSS)
                                      Debtors.                   §
                                                                 §    (Joint Administration Requested)
                                                                 §
                                                                 §

                          5.     All pleadings and notices shall be captioned as indicated in the preceding

         decretal paragraph, and all original docket entries shall be made in the case of Pyxus International,

         Inc., Case No. 20-11570 (LSS).

                          6.     A docket entry shall be made in each of the Debtors’ cases (except that of

         Pyxus International, Inc.) substantially similar to the following:

                          An order has been entered in this case consolidating this case with
                          the case of Pyxus International, Inc. (Case No. 20-11570 (LSS)) for
                          procedural purposes only and providing for its joint administration
                          in accordance with the terms thereof. The docket in Case No. 20-
                          11570 (LSS) should be consulted for all matters affecting this case.

                          7.     The Debtors are directed to include the following footnote to each pleading

         they file and notice they mail in these cases, listing the Debtors in these Chapter 11 Cases and the

         last four numbers of their tax identification numbers along with the address of the Debtors’

         corporate headquarters only:

26645970.2

                                                            3
                         Case 20-11572-LSS         Doc 3       Filed 06/16/20    Page 4 of 4




                        The Debtors in the Chapter 11 Cases, along with the last four digits
                        of each Debtor’s United States federal tax identification number,
                        are: Pyxus International, Inc. (6567), Alliance One International,
                        LLC (3302), Alliance One North America, LLC (7908), Alliance
                        One Specialty Products, LLC (0115) and GSP Properties, LLC
                        (5603). The Debtors’ mailing address is 8001 Aerial Center
                        Parkway, Morrisville, NC 27560-8417.

                        8.      The caption set forth above shall be deemed to satisfy any applicable

         requirements of section 342(c)(1) of the Bankruptcy Code and Bankruptcy Rules 1005 and

         2002(n).

                        9.      The terms and conditions of this Order are immediately effective and

         enforceable upon its entry.

                        10.     The Debtors are authorized and empowered to take all actions necessary or

         appropriate to implement the relief granted in this Order.

                        11.     This Court retains jurisdiction over all matters arising from or related to the

         implementation or interpretation of this Order.




                                                               LAURIE SELBER SILVERSTEIN
26645970.2     Dated: June 16th, 2020                          UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware
                                                           4
